Chambers, J. *
¶89 (dissenting) — Brandon Ollivier was arrested in April 2007. His trial took place nearly two years later, in March 2009, after 22 continuances, during which time he remained incarcerated. The Washington and United States Constitutions both guarantee criminal defendants the right to a speedy trial. Const, art. I, § 22; U.S. Const, amend. VI. The Sixth Amendment to the United States Constitution and article I, section 22 of the Washington Constitution also protect Ollivier’s right to effective assistance of counsel. State v. Thomas, 109 Wn.2d 222, 229, 743 P.2d 816 (1987). The majority, in my view, forces a defendant to give up one of these two important fundamental rights in order to maintain the other. The court has decided that in order to assure a defendant receives effective assistance of counsel, the defendant must waive his right to a speedy trail, and if he does not, the court will do it for him. I do not read these two fundamental rights in the alternative. Ollivier was entitled to both effective assistance of counsel and a speedy trial.
¶90 The majority would, on an agency theory, deprive Ollivier of his speedy trial right by permitting his appointed counsel to waive his right to a speedy trial little by little, *854time and time again, over Ollivier’s strenuous objections. The court must be vigilant of collusion between counsel and defendant. But because there are circumstances where appointed counsel may have unduly burdensome case loads, applying principles of agency effectively strips the accused of the right of a speedy trial, sacrificing it to the overworked lawyer to lessen the lawyer’s case load.17 To such a profound misreading of our constitutions, I cannot agree. I dissent.
FACTS
¶91 In 2007, Ollivier, a convicted sex offender, was living with another convicted sex offender, Eugene Anderson. Anderson was arrested in March 2007 for failure to register as a sex offender. While in custody, Anderson told his community custody officer that he had seen Ollivier looking at child pornography on the computer in the apartment he shared with Ollivier. The exact date of Ollivier’s arrest is not clear from the record before us, but it appears to be on or about April 18, 2007. Trial did not begin until March 9, 2009. Ollivier was found guilty by a jury of one count of possessing depictions of minors engaged in sexually explicit conduct on April 14, 2009. Ollivier remained in custody from the time of his arrest until his trial, and his judgment and sentence reflects a total credit of 768 days in the King County jail.
¶92 Before Ollivier’s trial, the trial court granted 22 motions for continuance. Ollivier objected, often strenuously, to every continuance but the first two.18 Although nearly all the continuances were requested by Ollivier’s attorney, the reasons for the continuances were numerous *855and varied and included, for example, ongoing investigation, incomplete preparation by a defense expert, vacationing defense attorney, vacationing detective, new investigator on the case, and delays in obtaining discovery material from the Department of Corrections and the King County Sheriff’s Office. As to the last example, Ollivier’s attorney apparently had quite a lot of trouble obtaining discovery from government agencies, and that accounted for a significant portion of the delay. Out of 22 continuances only 2 were requested by the prosecution. However, some continuances requested by the defense contain explanations that also implicate the State. E.g., Clerk’s Papers (CP) at 267 (prosecutor jury duty), 277 (prosecutor absent), 290 (prosecutor on vacation). But it is evident that most of the continuances were requested by and granted to the defense, not the State.
¶93 It appears that at least three bond hearings occurred. Record of Proceedings of Continuance Hr’gs (RP) (Nov. 30, 2007) at 27 (indicating a bond hearing on Nov. 19, 2007); Verbatim Report of Proceedings (VRP) (Dec. 10, 2007) at 2 (indicating a bond hearing sometime after Dec. 10, 2007); RP (Dec. 28, 2007) at 35 (indicating a bond hearing sometime in Jan. 2008). The record does not reveal why Ollivier was never released on bond, but Ollivier’s attorney admitted the judge had ruled unfavorably for Ollivier in one hearing in part “based on [the attorney’s] assertion that the case would not be continued because at that time [she] did not think that [she] would be asking for a continuance.” RP (Nov. 30, 2007) at 27.
¶94 At one point Ollivier attempted to fire his attorney but withdrew the motion because he believed “she has her priorities in order, and everything straightened out.” VRP (Dec. 10, 2007) at 4. Fifteen more months passed before Ollivier went to trial.
ANALYSIS
¶95 The Sixth Amendment states, “In all criminal prosecutions, the accused shall enjoy the right to a speedy and *856public trial.” U.S. Const, amend. VI. The Washington Constitution article I, section 22 states, “In criminal prosecutions the accused shall have the right... to have a speedy public trial.” We review a claim of denial of constitutional rights de novo. State v. Iniguez, 167 Wn.2d 273, 280, 217 P.3d 768 (2009) (citing Brown v. State, 155 Wn.2d 254, 261, 119 P.3d 341 (2005)).
¶96 In addition to the speedy trial right, an accused has another important constitutional right at stake: the right to effective assistance of counsel. Const, art. I, § 22; U.S. Const. amend. VI; Thomas, 109 Wn.2d at 229. Both protections are part of the bedrock foundation on which our justice system rests. A person cannot be forced to waive his or her right to a speedy trial in order to maintain the right to effective assistance of counsel. See State v. Michielli, 132 Wn.2d 229, 244-46, 937 P.2d 587 (1997) (quoting State v. Cannon, 130 Wn.2d 313, 328-29, 922 P.2d 1293 (1996)). Nor is a defendant obliged to choose between a speedy trial and effective assistance. See State v. Price, 94 Wn.2d 810, 814, 620 P.2d 994 (1980). While these two fundamental rights may seem in tension in a case like this, an accused is entitled to have both constitutional rights enforced. Both the trial judge hearing motions for continuances and the prosecutor have a role in assuring both of these important constitutional rights are upheld.
¶97 Our speedy trial analysis is “substantially the same” as the federal analysis. Iniguez, 167 Wn.2d at 290. We analyze the four factors from the United States Supreme Court case Barker v. Wingo, 407 U.S. 514, 92 S. Ct. 2182, 33 L. Ed. 2d 101 (1972). “As a threshold to the Barker inquiry, a defendant must show that the length of the delay crossed a line from ordinary to presumptively prejudicial.” Iniguez, 167 Wn.2d at 283 (citing Doggett v. United States, 505 U.S. 647, 651-52, 112 S. Ct. 2686, 120 L. Ed. 2d 520 (1992); Barker, 407 U.S. at 530). If the delay is presumptively prejudicial, then we turn to the four Barker factors.
¶98 First, we examine the length of the delay, “focus [ing] on the extent to which the delay stretches past the bare *857minimum needed to trigger the Barker analysis.” Id. at 283-84 (citing Doggett, 505 U.S. at 652). Second, we examine the reason for the delay. Id. at 284 (citing Barker, 407 U.S. at 531). Third, we consider the extent to which a defendant asserted his speedy trial rights. Id. (citing Barker, 407 U.S. at 531). Fourth, we consider the prejudice to the defendant as a result of the delay. Id. (citing Barker, 407 U.S. at 532).
¶99 The majority’s analysis of three of the four Barker factors relies heavily on the tension between the defendant’s right to a speedy trial and right to competent representation. Regarding the first factor — the length of the delay — the majority states that “the length of delay was reasonably necessary for defense preparation and weighs against the defendant.” Majority at 831. Regarding the second factor — the reason for the delay — the majority states that “[t]ime requested by the defense to prepare a defense is chargeable to the defendant, and this factor weighs heavily against the defendant.” Majority at 837. And finally, regarding the third factor — whether the defendant asserted his speedy trial right — the majority states that “[t]he third factor . . . does not weigh in Ollivier’s favor, given that his objections cannot be given effect when his own counsel sought the continuances to prepare for trial.” Id. at 839-40. In essence, the majority finds that none of the first three factors weigh in Ollivier’s favor because “ [i] f.. . the trial court had denied counsel’s requests for continuances that were needed to prepare for trial, then Ollivier might have had a strong claim that the right to effective assistance of counsel had been denied.” Id. at 839. In other words, under the majority’s analysis, Ollivier could have either effective assistance of counsel or a speedy trial, but not both. I believe that result is unacceptable. My analysis of the first three factors consequently differs from the majority’s analysis. I also disagree with the majority’s discussion of the fourth factor, as discussed below.
*858The Four Speedy Trial Factors
i. First Factor: Length of Delay
¶100 The parties in this case agree that the delay of 23 months is presumptively prejudicial and triggers the Barker analysis. However, the first factor focuses on how much longer the delay was than the minimum needed to trigger the analysis. See Iniguez, 167 Wn.2d at 292. Iniguez rejected a bright line period of delay that triggers a presumption of prejudice and emphasized that each case must be evaluated on its own merits. Id. at 291-92 (citing State v. Corrado, 94 Wn. App. 228, 231, 972 P.2d 515 (1999)). For guidance, we examined precedent with similar facts. Courts in general have often found presumptive prejudice at a delay of about eight months to one year. Id. In Iniguez, we found an eight month delay was presumptively prejudicial under the facts of the case. Id. Under the relatively straightforward facts and issues in this case, eight months was sufficient to cross the line to presumptive prejudice.
¶101 Ollivier’s trial was delayed more than a full year beyond any reasonable presumptively prejudicial time for a delay of his trial. It is not clear why the majority finds the reason for the delay — the second factor — significant in its analysis of the first factor. In fact, the majority’s analysis generally conflates and then elides all the first three factors into the “reason for the delay” factor. Regardless, more than one year in jail is an exceptionally long time for a noncomplex case such as this one19 and cannot be said to *859be in compliance with a constitutional mandate for a speedy trial. Overall this factor weighs heavily in favor of the defendant.
ii. Second Factor: Reason for Delay
¶102 In general, this factor looks at fault — who is to blame for the delay — by asking “whether the government or the criminal defendant is more to blame for th[e] delay.” Doggett, 505 U.S. at 651 (citing Barker, 407 U.S. at 530). The majority, by contrast, focuses on whether “the delay is due to trial preparation.” Majority at 831. But who is to blame for the delay is not necessarily the same question as whether the delay is due to the defense counsel’s trial preparation. For example, in this case, a large number of continuances resulted from the failure of state agencies to timely respond to discovery requests. E.g., RP (Mar. 7,2008) at 41; RP (June 4, 2008) at 46. Defense counsel was also very busy with other cases. At one point, the defendant’s attorney admitted that she was simply “not prepared.” RP (Sept. 5, 2008) at 51. Other examples of the reasons for delay are numerous, and many have been delineated above. The defendant himself was never personally responsible for delay, and he objected in almost every instance to continuance. Certainly, a person should not rot in jail because an appointed defender is too overworked to prepare his or her case for trial.
¶103 I do not fault the trial judge in this case. Once the case was assigned to the trial judge only one continuance was permitted. Unfortunately, various presiding department judges granted most of the continuances without taking any steps to ensure the trial would occur in a timely fashion. Some of the delay was caused by government *860agencies apparently not responding to discovery requests, and these agencies were not parties before the court. The judge does not have a specific duty under the Barker analysis, but I would stress that judges are more than potted plants in the corner of the courtroom. And judges are more than umpires calling strikes and balls (although even umpires move the game along and do not permit undue delays). I understand this is not always an easy task for a judge; judges should not force cases to trial when counsel is unprepared. Nor should judges interfere with attorney-client relationships. But neither can the judge permit the defendant to languish in jail for an unreasonable length of time merely because appointed counsel has too heavy a case load. When practical and appropriate, judges should exercise the court’s authority to control the calendar and move a case forward in a timely fashion. That was not done in this case.
¶104 Nor do I find a specific fault with the prosecutor in this case — but neither am I willing to hear the prosecutor complain. The prosecutor has no specific duty to assist the defense in obtaining discovery from third parties. But, as we have said before, the prosecutor does owe a duty to defendants to ensure their constitutional rights are not violated. State v. Monday, 171 Wn.2d 667, 676, 257 P.3d 551 (2011) (citing State v. Case, 49 Wn.2d 66, 70-71, 298 P.2d 500 (1956)). Such officials, with the power of the state at their disposal, must constantly bear in mind “ ‘ “that a fearless, impartial discharge of public duty, accompanied by a spirit of fairness toward the accused, is the highest commendation they can hope for.” ’ ” State v. Warren, 165 Wn.2d 17, 27-28, 195 P.3d 940 (2008) (quoting State v. Charlton, 90 Wn.2d 657, 665, 585 P.2d 142 (1978) (quoting State v. Montgomery, 56 Wash. 443, 447-48, 105 P. 1035 (1909))). When trial is delayed as long as this one primarily because the defense claims to be having difficulty obtaining records from the King County Sheriff’s Office and Department of Corrections without the State making efforts or *861suggestions to expedite the process, the State is not in a position, in my view, to protest too loudly. This factor does not weigh heavily in favor of either party in this case.
iii. Third Factor: Defendant’s Objections
¶105 The third factor examines “whether and to what extent a defendant demands a speedy trial.” Iniguez, 167 Wn.2d at 294 (citing Barker, 407 U.S. at 528-29). We look at the frequency and force of the defendant’s objections, and we give strong evidentiary weight to a defendant’s assertion of his rights. Id. at 295 (citing Barker, 407 U.S. at 529).
¶106 The decision that the majority would thrust on criminal defendants to give up one of two fundamental rights is most apparent in its analysis of the third factor. The majority makes an agency argument that no matter how often or strenuously a defendant objects to continuing his trial, if the request for a continuance is made by the defendant’s lawyer for the purposes of preparing for trial, that request is attributable to the defendant. I disagree.
¶107 The majority relies on Vermont v. Brillon, 556 U.S. 81, 129 S. Ct. 1283, 173 L. Ed. 2d 231 (2009). But that case is entirely distinguishable. In fact, the Brillon Court itself emphasized the extremely narrow nature of its holding:
Barker’s formulation “necessarily compels courts to approach speedy trial cases on an ad hoc basis,” and the balance arrived at in close cases ordinarily would not prompt this Court’s review. But the Vermont Supreme Court made a fundamental error in its application of Barker that calls for this Court’s correction. The Vermont Supreme Court erred in attributing to the State delays caused by “the failure of several assigned counsel ... to move his case forward,” and in failing adequately to take into account the role of Brillon’s disruptive behavior in the overall balance.
Brillon, 556 U.S. at 91-92 (alteration in original) (citations omitted) (quoting Barker, 407 U.S. at 530; State v. Brillon, 2008 VT 35, 183 Vt. 475, 955 A.2d 1108, 1122). As the above *862passage illustrates, the question in Brillon was plainly not whether defense counsel may indefinitely obtain continuances over the specific objection of the defendant. Instead, the question in Brillon was twofold.
¶108 The first question was whether the Vermont Supreme Court erred by holding that a public defender’s request for continuances may be attributed to the State because the defender is assigned and paid for by the State rather than privately retained. The Court answered yes. Id. at 85 (“We hold that the Vermont Supreme Court erred in ranking assigned counsel essentially as state actors in the criminal justice system. Assigned counsel, just as retained counsel, act on behalf of their clients . . . .”).
¶109 The second question was whether the Vermont Supreme Court failed to consider the fact that the defendant himself was plainly a bad actor in causing the delay in his own case. That fact weighed heavily against him in the Court’s decision, as is evident in the above passage. The Court noted that Brillon fired three of his attorneys and was assigned new counsel six times. Id. at 86-88. Each time Brillon fired a lawyer, the judge warned him the motion to dismiss counsel would result in his spending more time in jail. Id. at 87. The Court also made a point of repeating the concern voiced by the dissent in the Vermont State Supreme Court’s decision below. “But for Brillon’s ‘repeated maneuvers to dismiss his lawyers and avoid trial through the first eleven months following arraignment,’ the dissent explained, ‘the difficulty in finding additional counsel would not have arisen.’ ” Id. at 89 (quoting Brillon, 955 A.2d at 1128).
¶110 While it is true that the Brillon Court stated, based on agency principles, that in a Sixth Amendment speedy trial context, delay caused by counsel is “ordinarily” attributable to the client, id. at 85, this is not an “ordinary” case. Like the federal courts, our speedy trial analysis is ad hoc. Each case is examined on its own facts. I find Brillon distinguishable. No one in this case has suggested that *863Ollivier’s counsel’s delay is attributable to the State because Ollivier’s counsel was a public defender. And no one has suggested that Ollivier actively attempted to delay his own case. Those were the only questions at issue in Britton. Britton simply does not stand for the principle that based on agency, the power to waive the right to a speedy trial belongs to the lawyer, not the client.
¶111 In this case, I find no fault with the defendant. Ollivier did demand a speedy trial, in at least 19 out of 22 continuances. He asserted his rights constantly and even prepared a five page letter on the subject to the judge in October 2007 (7 months after his arraignment, with 16 months still to go before trial). CP at 271-76. The record shows that Ollivier was constantly being assured trial was just around the corner, even as each continuance proved such assurances false. RP (June 15,2007) at 5 (“I’m going to try and be ready by July.”); RP (Nov. 30, 2007) at 27 (“Part of the judge’s ruling in [the bond hearing] was based upon my assertion that the case would not be continued.”); RP (Mar. 7, 2008) at 41 (“I am hoping that this is the last continuance.”); RP (July 25, 2008) at 48 (“I have a confidence that this case can be tried in September.”); RP (Sept. 5, 2008) at 50 (“This is a case that needs to be completed before I rotate out of my unit so it will be done by the first of the year.”). Ollivier’s frustration was apparent when he stated in January 2009 that “[Judge Gain] denied my bond hearing that I had in March because I was going to trial in May, guaranteed, were his promised words to me. This is far past May.” RP (Jan. 21, 2009) at 9. We do not have any transcripts of the bond hearings, but this assertion was not corrected by Ollivier’s attorney, who was present, and it is consistent with her previous statement that an earlier bond hearing had turned out the same way because of her assurance to the judge that trial was imminent.
¶112 The defendant himself did nothing to delay the case, and if anything, he strenuously objected to almost every continuance. To impute waiver of his speedy trial *864right to the defendant sitting in jail because his lawyer, appointed by the government, is too busy, overworked, or simply fails to prepare, effectively strips from the defendant the affirmative constitutional right to a speedy trial. Or, at the very least, the court forces the defendant to waive his right to a speedy trial in order to preserve his right to effective assistance of counsel.
¶113 The majority argues that if a defendant’s objections to continuances granted at defense counsel’s request are counted as assertions of the defendant’s speedy trial right, defense counsel and the defendant might collude to later obtain a reversal. I concede that is a concern. But it is a concern that should be dealt with on a case by case basis, not with a blanket rule that forces a defendant to waive a fundamental right. The majority proposes just such a blanket rule — that a defendant’s “objections cannot be given effect when his own counsel sought the continuances to prepare for trial.” Majority at 840. Otherwise, the majority explains, “Ollivier might have had a strong claim that the right to effective assistance of counsel had been denied.” Id. at 839. At the risk of repetition, I emphasize that this is tantamount to the majority suggesting that Ollivier could not be permitted to assert his speedy trial right because he could then assert ineffective assistance of counsel.
¶114 Imagine a case, much like this one, where, each month, a defendant’s court-appointed counsel requests a continuance over the defendant’s objection. Defense counsel, each month, asserts that she needs just one more month to prepare, and then she will be ready for trial. A one month delay does not seem unreasonable, and it may well be necessary for a fair trial and competent representation, so it is granted. Each motion in isolation may have merit. Incrementally, month after month, the case is continued. Incrementally, months become years. In a system where the appointed defenders are sometimes woefully underpaid and overworked, this approach in practice effectively guts the right to a speedy trial to save the right to effective assis*865tance of counsel. The defendant is forced to give up the former right to receive the latter. Such a situation is simply unacceptable. We can and must do better. There is no claim of collusion between the defendant and his attorney in this case. I would find this factor weighs heavily in favor of the defendant.
iv. Fourth Factor: Prejudice
¶115 The importance of the speedy trial right is illustrated by the fourth and final factor in the Barker analysis. In Iniguez, we described the application of the final factor as follows: “Prejudice is judged by looking at the effect on the interests protected by the right to a speedy trial: (1) to prevent harsh pretrial incarceration, (2) to minimize the defendant’s anxiety and worry, and (3) to limit impairment to the defense.” Iniguez, 167 Wn.2d at 295 (citing Barker, 407 U.S. at 532). Thus, the fourth factor shows exactly what interests a defendant must give up when the court forces the defendant to sacrifice his or her speedy trial right in order to receive effective assistance.
1116 While impairment to the defense is “the most serious” of the three aspects of prejudice, we cannot discount prejudice to the other interests protected by the speedy trial right, as identified by the Supreme Court: prevention of oppressive pretrial incarceration and minimizing the anxiety and concern of the accused. Barker, 407 U.S. at 532. Because I believe the majority’s analysis of these other two aspects of prejudice is seriously flawed, I address them first.
¶117 In this case, the defendant spent almost two years in jail awaiting trial. His anxiety and worry is apparent throughout the record. In Barker, the United States Supreme Court explained:
We have discussed previously the societal disadvantages of lengthy pretrial incarceration, but obviously the disadvantages for the accused who cannot obtain his release are even more serious. The time spent in jail awaiting trial has a detrimental *866impact on the individual. It often means loss of a job; it disrupts family life; and it enforces idleness. Most jails offer little or no recreational or rehabilitative programs. The time spent in jail is simply dead time. Moreover, if a defendant is locked up, he is hindered in his ability to gather evidence, contact witnesses, or otherwise prepare his defense. Imposing those consequences on anyone who has not yet been convicted is serious. It is especially unfortunate to impose them on those persons who are ultimately found to be innocent. Finally, even if an accused is not incarcerated prior to trial, he is still disadvantaged by restraints on his liberty and by living under a cloud of anxiety, suspicion, and often hostility.
Barker, 407 U.S. at 532-33 (footnotes omitted) (emphasis added). The right to a speedy trial protects against pretrial incarceration and the anxiety that comes with the deprivation of personal liberty and complete loss of control over one’s own fate. As the Supreme Court passage above makes clear, it does not operate, as the majority suggests, only when incarceration is particularly horrific or anxiety is particularly intense. To hold otherwise severely neuters the speedy trial right. Two years in jail is a long time by any measure, and the first two prongs of the prejudice analysis weigh in Ollivier’s favor in this case.
¶118 Finally, the question remains whether Ollivier must show some prejudice to his defense to gain relief and, if so, whether he has shown any here. In this case, there was some evidence of prejudice because contested relevant facts were difficult to ascertain as a result of faded memories of police officers and the defendant. One of Ollivier’s primary claims related to the failure of the officers who searched his home to give him a copy of the warrant. That claim depended on the memories of both the defendant and the officers. According to the Supreme Court, “[t]here is . . . prejudice if defense witnesses are unable to recall accurately events of the distant past.” Id. at 532. According to the trial court’s findings in this case, the “officers testified truthfully based on their memories, but had no recollection of some of the events.” CP at 229. As a result, the court could *867find only that “[t]he defendant probably expressed an interest in being shown a copy of the search warrant, and probably was shown a copy of the warrant.” Id. This is enough to satisfy the third prong of the prejudice factor under the circumstances of this case.
Reconsideration denied February 12, 2014.
CONCLUSION
¶119 Ollivier remained incarcerated for 23 months while his trial was continued 22 times. Ollivier personally and sometimes strenuously objected to at least 19 of the continuances. The majority entirely dismisses Ollivier’s objections and concludes that he must have waived his speedy trial right because otherwise, had his objections been sustained, he might have received ineffective assistance of counsel. I do not believe that is a choice courts can foist on defendants, nor do I think this court can sacrifice the right to a speedy trial in order to preserve the right to effective assistance of counsel. I therefore conclude Ollivier’s speedy trial rights were violated. I would reverse the Court of Appeals and dismiss the charges against him.
Fairhurst, Stephens, and Gonzáles, JJ., concur with Chambers, J. Pro Tem.

 Justice Tom Chambers is serving as a justice pro tempore of the Supreme Court pursuant to Washington Constitution article IV, section 2(a).


 I use the example of the overworked defender to emphasize a flaw in the majority’s analysis. The record does not address whether the attorney in this particular case was overburdened.


 Ollivier may not have objected to one other continuance on February 15,2008. See Report of Proceedings of Continuance Hr’gs (Feb. 15, 2008) at 39.


 I will concede that at the outset, this case appeared to have some complexity, as the defense’s case rested in part on expert testimony relating to an analysis of the computer in the apartment available to more than one registered sex offender. However, the defense had concluded by November 30, 2007, that its expert’s “services will not be required . . . for the case.” RP (Nov. 30, 2007) at 26-27. From the defense’s point of view it appears there were only two issues for trial: whether the images on the computer were Ollivier’s or his roommate’s and whether the seizure of the computer was lawful. It appears also that the bulk of the delay occurred while defense counsel obtained two records: records from the Department of Corrections about the computer skills of Ollivier’s roommate, *859Anderson, to impeach his claim he was computer illiterate and records from the King County Sheriff’s Office concerning the detective responsible for the search warrant affidavit who was accused of dishonesty. From the prosecution’s perspective, the case was not particularly complex either. The charges were straightforward; the crime did not involve multiple parties, involved one eyewitness, and did not have a specific victim.